DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 9 is objected to because the limitation “the pocket” in line 1 lacks antecedent basis in the claim.  Claim 9 pends from claims 7, 6, and 1 whereas the limitation “a pocket” is introduced in claim 3.  For purposes of examination, the Examiner will interpret the claim to pend from claim 8 due to the matching elliptical cross section of the blocking member.  Appropriate correction is required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks, US 1174652.
Regarding claim 1, Banks teaches a lock assembly comprising: 
a blocking member (13), 
a first linkage assembly (unnumbered upper feature comprising 21) that includes a first triangle member assembly (upper 21; Fig 2) and a first bar member (unnumbered upper feature 
a first handle (26) associated with the third corner of the first triangle member assembly, 
wherein movement of the handle along a curved path (curve defined by Merriam-Webster as the path of a moving point, the head of 26) from a start position (depressed position) to a finish position (extended position; Fig 2) moves the blocking member between a first position (unlatched position) and a second position (latched position; Fig 2), wherein a first distance is defined between the handle and the blocking member when the blocking member is in the first position and a second distance is defined between the handle and the blocking member when the blocking member is in the second position, wherein the second distance is greater than the first distance.  Annotated excerpt Fig 2-Banks depicts the apparatus in the second position with the blocking member extending from the door further away from the handle.  Annotated excerpt Fig 2-Banks further depicts the apparatus motion to move into the first position, the blocking member is withdrawn from the door frame into the door thus physically closer to the handle (page 2, col 1, lines 16-29).  

    PNG
    media_image1.png
    618
    421
    media_image1.png
    Greyscale

Annotated excerpt Fig 2-Banks
Regarding claim 2, Banks teaches the lock assembly of claim 1 further comprising: 
a vertical bar (unnumbered feature, left side of 26; Fig 2), wherein the first handle extends outwardly from the vertical bar (Fig 2), wherein the third corner of the first linkage assembly is pivotably attached to the vertical bar (via 25; Fig 2); 
a second linkage assembly (unnumbered lower feature comprising 21) that includes a second triangle member assembly (lower 21, Fig 2) and a second bar member (unnumbered lower feature comprising 16, 18, 20; Fig 2), wherein the second triangle member assembly includes first, second and third corners, wherein the first corner is pivotably attached to a first end of the second bar member (Fig 2), wherein the third corner is pivotably attached to the vertical bar (Fig 2), wherein a second end of the second bar member is pivotably attached to the blocking member (via lower 17’), wherein the second triangle member assembly includes first, second and third legs, wherein the first leg extends between the first and second corners, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Banks, US 1174652.
Regarding claim 3, Banks teaches the lock assembly of claim 1, wherein in the first position (unlatched position) the blocking member (13) is withdrawn inside the door (10) and in the second position (latched position; Fig 2) the blocking member is extended from the door (Fig 2).
Banks does not explicitly teach a receiver member that includes a pocket defined therein, wherein in the first position the blocking member is not received in the pocket and in the second position the blocking member is received in the pocket.
Banks does teach a blocking member (13) with extending latch head portion (14) used to secure door (10) in a door frame (unnumbered feature) which would have a receiver member (unnumbered feature) that includes a pocket (unnumbered feature) defined therein, wherein in the first position (unlatched position) the blocking member is not received in the pocket and in the second position (latched position; Fig 2) the blocking member is received in the pocket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Banks’ blocking member latch head would be designed and built to be received into a receiver member pocket in the door frame to secure the door in the latched position.  The receiver member pocket being known in the art to also provide contact surfaces to extend wear resistance for repeated lock operations resulting in more durable apparatus installations.  
Regarding claim 4, Banks teaches the lock assembly of claim 1 wherein the third leg (leg between 20 and 25 opposite the apparent 90 degree angle between first and second legs; Fig 2) of the first triangle member (upper 21; Fig 2) assembly is longer than the first (leg between 20 and 22; Fig 2) and second legs (between 22 and 25; Fig 2).  The actual right edge of 21 includes a bend which makes the third leg distance longer than the straight edges of the first and second legs.  
Regarding claim 5, Banks teaches the lock assembly of claim 4 wherein the first (leg between 20 and 22; Fig 2) and second legs (between 22 and 25; Fig 2) of the first triangle member (upper 21; Fig 2) assembly are the same length.  The two legs appear to be the same length in Fig 2.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Banks, US 1174652, as applied to claim 3 above, and further in view of Gorgievski, US 8556359.
Regarding claim 8, Banks teaches the lock assembly of claim 3.
Banks does not teaches wherein a leading portion of the blocking member defines an elliptical cross-section.
Gorgievski teaches wherein a leading portion of the blocking member (56) defines an elliptical cross-section (Fig 4).  The blocking member appears to be cylindrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading portion of Banks’ blocking member to have Gorgievski’s elliptical shape.   Doing so would improve the blocking member’s interfacing with the receiving member by eliminating sharp edges that can unintentionally catch on the apparatus resulting in a smoother operating apparatus and increased customer lock operation satisfaction.  
Regarding claim 9, Banks in view of Gorgievski teaches the lock assembly of claim 8.
Banks does not teach wherein the pocket defines an elliptical cross- section for receiving the blocking member.
Gorgievski teaches wherein the pocket (52) defines an elliptical cross-section (Fig 4) for receiving the blocking member (56).  The pocket is semi-circular in shape.  Circles are ellipses whose major and minor axes are equal in length.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Banks’ pocket to have Gorgievski’s elliptical shape.   Doing so would improve the pocket’s interfacing with the blocking member by eliminating sharp edges that can unintentionally catch on the apparatus resulting in a smoother operating apparatus and increased customer lock operation satisfaction.  
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claims 6 and 7, it is not known in the art for the cap of a biased detent assembly to press and slide between the first and second legs of a triangle member assembly when the handle is moved between start and finish positions.  
Claims 10-15 are allowed.
Regarding claim 10, it is not known in the art for the cap of a biased detent assembly to press and slide between the first and second legs of a triangle member assembly when the handle is moved between start and finish positions.  
Claims 11-15 are allowed because they pend from claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goings, US 20160144944 A1, teaches a door for an aircraft lavatory.
Long, US 20160083092 A1, teaches a bi-fold door module for use on aircraft lavatory.
Savian, US 20160194068 A1, teaches a bi-fold door module for use on aircraft lavatory.
Hurst, US 4174550 A, teaches a detent for mechanical linkage. 
Guy-Paul, US 6101764 A, teaches a pivoting door of the type having at least one leaf of which two bar are mounted in parallel by means of links with triangle members, blocking members, and vertical bars.  
Hunt, US 7025394 B1, teaches a lock system for integrating into an entry door having a vertical expanse and providing simultaneous multi-point locking along the vertical expanse of the entry door.
Kato, US 5246272 A, teaches a baby carriage or the like including reclining or collapsing mechanism with triangle and blocking members. 
Miley, US 1089941 A, teaches a door fastener with triangle assembly, vertical bar mounted handle, and blocking members.
Kuretich, US 1319011 A, teaches a door latch with triangle members and vertical bar mounted handle.  
Hochreiner, US 1490321 A, teaches a multiple showcase door lock with triangle members.
Hoffmann, US 1635714 A, teaches a door lock with triangle member, blocking and receiving members.  
Rose, US 0417589 A, teaches a sash fastener with triangle member, blocking and receiving members.  
Hu, CN 105804539 A, teaches a civil air defense door locking linkage with single handle and triangle members.
Rocher, FR 2758359 A1, teaches an actuator for multiple bolt door lock with multiple triangle members, vertical bars and blocking members.
Stretch, AU 2008100845 A4, teaches a latch with locking triangle member.  
Cennamo, US 20060192394 A1, teaches a slidable bolt lock with rotating handle.
Mercer, US 20050035194 A1, teaches a locking bolt work apparatus for automated banking machines with triangle members.  
Douglass, US 4632446 A, teaches a locking device for a pickup storage box door with triangle members and blocking member.  
Yindra, US 5577452 A, teaches a table locking apparatus with triangle assembly.
Stillwell, US 1056228 A, teaches a sliding bolt with triangle member and blocking member.
Florcken, US 1180123 A, teaches a device for operating door bolts with multiple triangle members.
Peed, US 2797884 A. teaches an emergency release for pressure cabin door with triangle members and blocking members.
Coli, CH 536425 A, teaches a perimeter lock apparatus with multiple triangle members and contoured blocking and receiving members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675